
	

114 HR 5223 IH: To deauthorize the Salt Creek project in Graham, Texas.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5223
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2016
			Mr. Neugebauer introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To deauthorize the Salt Creek project in Graham, Texas.
	
	
		1.Salt Creek, Graham, Texas
 (a)In generalThe project for flood control, environmental restoration, and recreation, Salt Creek, Graham, Texas, authorized by section 101(a)(30) of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 278–279), is no longer authorized as a Federal project beginning on the date of enactment of this Act.
 (b)Certain project-Related claimsThe non-Federal sponsor for the project described in paragraph (1) shall hold and save the United States harmless from any claim that has arisen, or that may arise, in connection with the project.
 (c)TransferThe Secretary of the Army is authorized to transfer any land acquired by the Federal Government for the project on behalf of the non-Federal sponsor that remains in Federal ownership on or after the date of enactment of this Act to the non-Federal sponsor.
 (d)ReversionIf the Secretary determines that the land that is integral to the project described in paragraph (1) ceases to be owned by the public, all right, title, and interest in and to the land and improvements shall revert, at the discretion of the Secretary, to the United States.
			
